DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroe (US 10,611,225).
Referring to claim 1, Hiroe et al. disclose an opening trim weather strip (10, fig 2) being attached to a flange of an opening of a vehicle body (1, fig 1a) via a mounting base portion with a substantially U-shaped cross section including a vehicle outer side wall (1b, fig 1b), a vehicle inner side wall (4a, fig 1b), and a bottom wall (4c, fig 1b) connecting the vehicle outer side wall and the vehicle outside wall, the opening trim whether strip comprising: 
a hollow seal portion (20a, fig 2) integrated with the vehicle outer side wall of the mounting base portion, and a cover lip (21, fig 2) extending vehicle-inward from the bottom wall of the mounting base portion, wherein: 
a separate type or wire type (11, fig 2) insert is embedded in the mounting base portion, and a tip part (13, fig 2) of the cover lip (21, fig. 2)is provided with a tip thick walled portion (tin2, fig 2) which bulges toward the vehicle inner side wall side.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al. discloses a weather strip seal.  Kawi et al. discloses a weather strip.  Watannbe discloses a door weather strip.  Schlachter et al. disclose a weather strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612